10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24

25

The Knight Law Group
Noel Knight, Esq., SBN #223821

800 J Street, #441, Sacramento, CA 95814

Tel: 510-435-9210 - cell/text;
Fax: 510-281-6889

lawknight@theknightlawgroup.com `

Attorneys for Debtor. ..

UNITED STA'I`ES BANKRUPTCY COURT

NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

INRE:

GREGORY LAMONT BELCI-IER

Debtor and (Rightliil) and. ..

Debtor-in-Possession.

Case No: 2018 - 50909
Chapter 11

) Adversary No. 18 - 05048

§ EX PARTE MOTION FOR

g TEMPORARY RESTAINING ORDER. ..
AND ORDER TO SHOW CAUSE RE:

3

§ PRELIMINARY INJUNCTION,
§ PROPOSED 0RDER
§M

)

)1)

Monday, October 25, 2018
Dpe at 10:300 a.m.

 

 

 

Pursuant to the Verifled Complaint as against Ag-Seeds Unlimited
(“Ag-Seeds”) Which is lodged in this Court as Adversarial #2018 - 05048,
Debtor GREGORY LAMONT BELCHER (“Belcher ‘and/or “Debtor”) by and through
his attorney, hereby submits this MOTION FOR TEMPORARY RESTRAINING ORDER
and OSC FOR PRELIMINARY INJUNCTION as against Adversarial Defendant

Paul GTeenfieid.

REOUEST FOR TRO -'PAUL GREENFIELD
Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 1 of 8

l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

JURISDICTION & VENUE

l. This Court has jurisdiction as to claims for relief asserted herein under
28 U.S.C. §§1334 and 157; and Venue is proper pursuant to 28 U.S.C. §1409.

2. This adversary proceeding is brought to this Court pursuant to 29 U.S.C.
§2201 and Rule 7001 of the F.R.B.P.

3. This adversary proceeding is a “core” proceeding pursuant to 28 U.S.C.
§157 (b)(2)(A) and 28 U.S.C.§l 57 (b)(2)(J), in that it is a request for an injunction,
pursuant to ll U.S.C. §105, prohibiting the continuation of state court litigation

that threatens the effective administration of Plaintiff’ s reorganization plan.

THE PARTIES & INVOLVED ENTITIES

4. Gregory Lamont Belcher is the Debtor in the parent Chapter ll
# 2018 -50909. Belcher is an orthopedic surgeon who, due to dire life circumstances
resulting in severe financial difficulties, filed for Chapter ll in this Court, while
doing so residing at 22000 Dorsey Way, Saratoga, California (the “Property”);
Property being the Estate’s principal asset in regard to the satisfaction of all debt,
secured and unsecured.

4. Paul Greentield hereinafter “Greenfleld”) is real estate investor

who is doing business in and a resident of the State of California.

REQUEST FOR TRO - PAUL GREENFIELD

Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 2 018

2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

(THE NEXUS BETWEEN THE UNLAWFUL DETAINER AND 'I`HE DEBTOR)

As to factual history, A disposition hearing was held in this matter on August 30,
2018 regarding the state of the bankruptcy and further request for automatic stay for
the Estate; with a subsequent disposition hearing scheduled for September 13, 2018.

On September 13, 2018, it Was learned while in court that between the
respective disposition hearings, Dakota Note, LLC, the holder of the 2nd Deed on 22000
Dorsey Way, Saratoga, Without notice, had foreclosed on the property by Reversion to
Beneficiary and then subsequently transferred it by sale on September 11, 2018
to Paul Greenfield With whom they were in motion joinder to dismiss the Belcher
bankruptcy estate; and doing so for a value about one quarter of the appraised fair
market value of the property.

It is Debtor’s contention that this collusive transaction constitutes a fraudulent
one as against the Debtor’s Estate, having stripped the Estate of almost $1.8 million in equity,

rendered the Debtor insolvent, and thwarted any satisfaction for the Estate’s unsecured creditors..

THE STATE COURT LI'I`IGATION
As result of the events detailed above, Greenfield filed Unlawf`ul Detainer in the
Superior Court of Santa Clara, case # 18CV335896 seeking the eviction of Belcher and his

farnin from the Property, See - Exhibit 1; a Demurrer has been filed against this action.

REQUBST FOR TRO - PAUL GREENFIELD
Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 3 018
3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DEFENDANT GREENFIELD’S ACTIONS HAVE IMMEDIA'I`E
AND DIREC'I` NEGATIVE [MPACT UPON THE DEBTOR’S

ABILITY TO REORGANIZE

Under the historical and factual circumstances as presented, Greeniield’s pursuit
of his Unlawful Detainer is by design and impact having a dire impact 01'1 Belcher’s

ability to both Survive and any plan to achieve reorganization Without the property there

can be no Plan and no ability to pay the unsecured creditors as listed in Exhibit 2.

REQUEST TO THIS COUR'I`
As result of Greenfield’s actions as listed above, which Plaintiff believes were willful
and in blatant disregard of the bankruptcy rules and designed to cause injury to the Plaintiff

and his family and the totality of his creditorship, Plaintiff requests that. ..

1. A Protective Order in the form of a TEMPORARY RESTRAINING ORDER,
followed by a Prelimioary Injunction, against Belcher which protects the
Debtor, his family, and unsecured creditors f`rom any further Unlawful Detainer
action and is based on the following rationale. . .To obtain a protective order, a party must
show that it requires protection from unwarranted annoyance, oppression, or undue expense;

See- ll U.S.C. §105 and F.R.B.P. 9018.

REQUEST FOR TRO - PAUL GREENFIELD
Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 4 018
4

 

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24

25

 

 

BRIEF ON LEGAL ISSUES

THE COURT SHOULD AUTHORIZE A PRELIMINARY
INJUNCTION BARRING GR.EENFIELD FROM PURSUING
ANY ACTION AS AGA]NST DEBTOR BELCHER AS SUCH

ACTION WILL IRREPARABLY HARM THE PLAINTIFF

[RREPERABLE INJURY

Continuing the State Court Unlawful Detainer Action will cause
irreparable harm to the administration of Plaintiff’s Plan in that ultimately,
due to unstable horne life combined with lack of credit or financing, Plaintiff will
not be able to house his family, clear his name by appeal in the Court cprpeals,

or carry out the basic activities necessary for a successful existence

BALANCE OF HARM

The potential harm to the Plaintiff` if the Unlawful Detainer action continues

far outweighs any potential harm to Greenfield. If an injunction issues, the measure of harm
to Greenfield would be the injury, if any, that results from delay in prosecuting the
Unlawful Detainer action. To wit, such harm would be non-existent or minimal to
Greenfield, as Plaintiff Belcher will be selling the Property and satisfying all his

creditors

On the other hand, Plaintiff has suffered great harm already and will
likely suffer IRREPARABLE I~IARM if the TRO does not issue, as set forth above,
therefore the balance of hardships here weighs heavily in favor of the Plaintiff and

against Greenfield..

REOUEST FOR TRO - PAUL GREENFIELD

Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 5 018
5

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PUBLIC INTEREST
Issuance of a temporary iniunction is in the public interest, as

Chapter ll of the Bankruptcy Code expresses the public policy that entities be
allowed to reorganize their affairs, temporarily unimpeded by the collection efforts
of creditors. Issuance of an injunction would thus further the purposes of the
Bankruptcy Code in allowing Plaintiff to work unfettered in administering its Plan
and implementing its exit strategy through property sale; See - Exhibit 3.

A further and broader public interest would also be served by issuing
the injunction. Plaintiff and his family will lose their home. Belcher’s ability to
carry out 'his livelihood will be severely impacted. And very important, close
to 8500,000 in unsecured creditors will have no chance of seeing their
positions satisfied

There is no competing public interest in this case. Although Greenfield
might contend that there is a public interest in allowing him to keep the
property and evict the B elcher family, this interest Will not be
seriously undermined by a delay during the pendency of the Plaintiff’s
adversarial complaint Therefore, the public interest is strongly served by the issuance

of an injunction.

REQUEST FOR TRO - PAUL GREENFIELD

Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 6 018

6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

NO COUNTERVAILING PUBLIC INTEREST
Plaintiff requests that the Court enter an order restraining Greenfield
from any Unlawful Detainer action during the pendency of Belcher’s adversarial

claim; there being no rational public interest against such a request

LIKELIHOOD OF SUCCESS ON THE MERITS

This factor has been defined to mean likelihood of success in confirming a plan of
reorganization in Chapter 12 cases. Plaintiff has submitted his Plan in concert
with this request, so Plaintiff easily satisfies this requirement; and Belcher’s
Plan is a simple one. . .allow him to sell his Property and each and every one
of his creditors gets satisfiedl

If Greenfield continues pursuit of its state court Unlawful Detainer
action, it will have a significant monetary and life effect on not only the Plaintiff`,

but also the totality of Belcher’s creditors..

Respectfully Submitted,
TI-IE KNIGHT LAW GROUP

 

Noel Knight
Proposed Attorney for the Debtor
Gregory Lamont Belcher

Dated: October 14, 2018

REQUEST FOR TRO - PAUL GREENFIELD
Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 7 018
7

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

DECLARATIONS ON IRREPARABLE HARM TO DEBTOR MADE BY...

GREGORY LAMONT BELCHER

REQUEST FOR TRO - PAUL GREENFIELD
Case: 18-05048 Doc# 7 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 8 018
8

 

